Gardner, Judge
(dissenting):
I dissent because (1) the trial judge found that there was evidence before him that the state funds sought to be disbursed were obtained by an untruth and no exception was taken to this finding; (2) the bills sought to be paid by the warrants, the payment of which is here litigated, were for preconstruction costs of the Powdersville School District, which the Board of Trustees knew was not going to be constructed because the necessary bond issue ^to the construction of the building had been disapproved by the Anderson County Board of Education and therefore the payment of these bills would be tantamount to throwing , away money; (3) the controlling statutory scheme provides for accountability of the Anderson County Boards of Trustees to the Anderson County Board of Education and, in my opinion, requires the exercise of discretion by the Anderson County Board of Education in countersigning warrants directing the payment of funds obtained from the state and *270other school funds; and (4) the majority decision might well result in the mismanagement of huge sums of money without any accountability and perniciously affect the laudable goals of the South Carolina Educational Improvement Act of 1984 and the use of other state and local tax funds which originate from the taxing of the citizens of this state.
The well-reasoned appealed order contained, inter alia, the following:
Both applications [to the State Department of Education] as prepared by the School District One included as other funds previously approved the sum of Five Million Ten Thousand Four Hundred Twenty Seven and No/100 ($5,010,427.00) Dollars which is a sum that includes an unapproved bond request for Three Million One Hundred Eighty Five Thousand and No/100 ($3,185,000.00) Dollars. The defendant submitted evidence that on September 15,1986, prior to the application “B,” the County Board had denied the plaintiff’s request to approve a bond issue on the grounds that the financial resources of the plaintiff were not sufficient to build the Powders-ville School and continue to properly operate existing schools in School District One. [Emphasis mine.]
Despite the fact that the Board of Trustees knew that the bond issue to construct the school building at Powdersville would not be forthcoming, it incurred pre-construction costs for the Powdersville School and here seeks to force the Anderson County Board of Education, which has by statute general supervisory authority over the building of schools in Anderson County, to pay pre-construction architect and consulting fees and land clearing costs for a building which will not be erected.
A statutory scheme providing for checks and balances and accountability is in place for Anderson County and involves both general statutory law and recently enacted state statutes pertaining to only Anderson County.
The 1982 S. C. Acts 3420 et seq. in pertinent part provides:
Section 1. Notwithstanding any provision of law, the Anderson County public school system shall be governed by the county board of education____
*271Section 4. Notwithstanding any other provision of law, the county board shall have general supervision of all phases of the public school program in Anderson County except as may be otherwise vested in boards of trustees in the local school districts.
All powers and duties-of the County Superintendent of Education are devolved upon the board and that office is abolished. [Emphasis mine.]
In summary, 1982 S. C. Acts 3420 et seq. vested in the Anderson County Board of Education the right to govern the Anderson County school system and general supervision over all phases of the school system except as otherwise provided by law; the Act also abolished the office of the Anderson County Superintendent of Education and devolved its duties and responsibilities on the Anderson County Board of Education.
At this point, certain duties of the Anderson County Superintendent of Education which were devolved upon the Anderson County Board of Education are necessary to an understanding of this case.
Sections 59-13-60 et seq., Code of Laws of South Carolina (1976) set forth certain duties of county superintendents of education. In addition Sections 59-69-215, Code of Laws of South Carolina (Supp. 1987) and 59-69-220, Code of Laws of South Carolina (1976) are pertinent to this dissent since these two statutes apply to state funds received by the various local school districts.
Section 59-69-215 provides as follows: Notwithstanding the provision of this article, the treasurer of any county shall disburse to any school district within his county any funds which he may have on hand available for use in the operation of the school district; provided the governing body of the school district requests disbursement to the school district funds as they become avail-able____[Emphasis mine.]
Section 59-69-220, entitled “Approval of Warrants by County Superintendent of Education or his Agent,” in pertinent part provides:
*272No school warrants issued by any board of school trustees against any public school fund shall be paid by the county treasurer or other officer having the custody of such funds until the warrant has been approved by the county superintendent of education of the county in which such warrant is drawn____[Emphasis mine].
Section 59-13-80, Code of Laws of South Carolina (1976) provides that the county superintendent of education must keep an annual register of all claims approved by him. Section 59-13-90, Code of Laws of South Carolina (1976) requires the county superintendent of education to report annually to the county treasurer all claims approved by him.
With reference to state grants, Section 59-21-380, Code of Laws of South Carolina (1976) provides, inter alia, that state funds for capital improvements are to be expended in the same manner as provided by law for the expenditure of other school funds; thus the disbursement of state funds must be approved by the Anderson County Board of Education, which by law is charged with the duty to govern and supervise all phases of the Anderson County School District; and further the disbursement of capital improvement funds is subject to this responsibility of the Board of Education of Anderson County just as are other school funds.
As the majority opinion concedes, and I have emphasized, under Section 59-69-220, a warrant issued by the board of school trustees, i.e., the school district, must be approved by the county superintendent of education before the county treasurer pays it. (And, it is to be remembered that in Anderson County, the Superintendent of Education office has been abolished and its duties devolved by statute upon the County Board of Education.) The majority opinion, however, goes on to suggest the county superintendent’s approval is only a ministerial act intended only to assure that the funds are available and monitor their flow through the treasury. I disagree with this interpretation. As the majority correctly observes, Section 59-69-215 did not repeal Section 59-69-220. Neither statute relegates the county board of education to perfunctory duties; rather, the two statutes, when read together, compel the conclusion that county boards of education, as governing bodies of their respective *273school districts, have a responsible role in the warrant process.
The majority also observes that under the present statutory scheme the county board is no longer a necessary assenting party when a school district applies for state funds. I believe this circumstance reinforces my thinking that the Anderson County Board of Education had the discretion to refuse to sign the claim forms. Because county boards of education no longer participate in applying for school funds, their only means of control in answering to the public is their ability to approve or disapprove the final disbursements.
In my view, the duties to govern, supervise and approve expenditures of all county and state funds for educational purposes involve the exercise of discretion on the part of the Anderson County Board of Education and I would hold that our Supreme Court had explicitly held the same thing. I review the pertinent authorities. In Paslay v. Brooks, 198 S. C. 345, 17 S. E. (2d) 865 (1941) the Supreme Court had before it an appeal from a circuit court affirming a master who had issued a writ of mandamus upon finding the duty of a county superintendent in acting upon a school warrant issued by the school district board of trustees was merely ministerial. The warrants were to pay for attorney fees in various legal proceedings on behalf of the district. There, our Supreme Court reversed the appealed order, holding that under the predecessor statute to Section 59-69-220:
[I]n our opinion a County Superintendent of Education has more than a ministerial duty to perform when he approves a school warrant.
* * * * * *
Undoubtedly, the power to approve a claim such as the one before us carries with it the discretion to disapprove. It is universally held that in all matters requiring the exercise of official judgment or resting on the sound discretion of a person to whom a duty is confided by law, mandamus will not lie to control the exercise of that discretion. [Citations omitted].
*274198 S. C. 353-354, 17 S. E. (2d) at 868-869.
In Paslay the court distinguished two earlier cases, Walpole v. Wall, 153 S. C. 106, 149 S. E. (2d) 760 (1929) and State ex rel. Marshall v. Starling, 13 S. C. 262 (1880), in which it was held that in the approval of a salary fixed by law, there is no discretion to be exercised, but the salary must be paid when there is money in the treasury subject to the payment of the claim. What the Supreme Court, in these two earlier cases, held is simply that the salaries had already been set by state law and the funds appropriated, and, therefore, the only function remaining was the ministerial act of approving the warrants. The court in the later case of Paslay clearly distinguished the two situations and the differentiation by the court speaks for itself. The attempt by the majority opinion to equate the spending of school funds for the pre-construction costs of a school building which will not be erected with the payment of a salary for a school teacher which had been set by state law and for which funds had already been appropriated is in my mind patently untenablé.
Paslay, because of its explicit holding that the approval of warrants by a county superintendent of education is more-than a ministerial duty, is apt precedent, in my opinion, for the present controversy.
I would affirm the well-reasoned order of the Master-InEquity for Anderson County; his review of the facts and explanation of the law, in my opinion, are superb.